Citation Nr: 9932831	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Melanie Taylor, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
July 29, 1961 to October 14, 1961, and served on active duty 
from October 15, 1961 to August 9, 1962.  The veteran also 
had one year, one month and twenty-four days of other service 
that preceded his entry onto active duty for training in July 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 determination by the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war and he did not serve in the Republic of Vietnam.  


CONCLUSION OF LAW

The veteran does not have active wartime military service for 
purposes of VA disability pension benefits.  38 U.S.C.A. §§ 
101, 1521 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.2, 
3.3 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 101(15), 1521 (West 1991).  

The provisions of 38 U.S.C.A. § 1521 set forth as 
requirements for nonservice-connected disability pension that 
the person who served during military service be a "veteran" 
of a period of war.  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.1(d) (1999).  A "veteran of any war" means 
any veteran who served in the active military, naval or air 
service during a period of war as set forth in 38 U.S.C.A. § 
101(12) (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).  

A veteran meets the service requirements for nonservice-
connected pension where such veteran served in the active 
military, naval, or air service: (1) for ninety days or more 
during a period of war; (2) during war and was discharged or 
released for a service-connected disability; (3) for a period 
of ninety consecutive days or more and 
such period began or ended during a period of war; or, (4) 
for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 1991).

The term "Vietnam era" means the period beginning February 
28, 1961, and ending on May 7, 1975, in the case of a veteran 
who served in the Republic of Vietnam during that period.  38 
U.S.C. §§ 101(29)(A) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.2(f) (1999).  The term "Vietnam era" means the period 
beginning August 5, 1964, and ending on May 7, 1975 in all 
other cases.  38 U.S.C. §§ 101(29)(B) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.2(f).  

The veteran's Armed Forces of the United States Reports of 
Transfer or Discharge, DD Forms 214, show that he had a 
period of active duty for training from July 29, 1961 to 
October 14, 1961, and a period of active duty from October 
15, 1961 to August 9, 1962.  The veteran also had one year, 
one month and twenty-four days of other service the preceded 
his entry onto active duty for training in July 1961.  
Further, these records show that the veteran did not have 
foreign and/or sea service.  The evidence does not show that 
the veteran served in the Republic of Vietnam and the veteran 
does not contend such service.  Although on his VA Form 526 
he indicated that he had National Guard service until June 
1968, it is neither shown nor alleged that he had any active 
duty subsequent to his separation from active service in 
August 1962.  Rather, the veteran argues that he was on 
active duty at the time of the Cuban Missile Crisis and he 
faced the same potential for injury or death as those who 
served in the Republic of Vietnam.  He argues that the law 
does not provide equal treatment for such veterans.  


The law provides that the term "Vietnam era" with respect 
to veterans who did not actually serve in the Republic of 
Vietnam means the period beginning August 5, 1964, and ending 
on May 7, 1975.  38 U.S.C. §§ 101(29)(B); 38 C.F.R. § 3.2(f).  
This veteran had active service from October 1961 to August 
1962, and therefore, did not serve in the active military 
service for ninety days or more during a period of war.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.2.  The veteran also did not 
serve in the Republic of Vietnam; therefore, the term 
"Vietnam era" defined as the period beginning February 28, 
1961, and ending on May 7, 1975, does not apply to him.  38 
U.S.C. §§ 101(29)(A); 38 C.F.R. § 3.2(f).

The veteran's contention that the law unfairly discriminates 
against those who served during the same period of time but 
not in the Republic of Vietnam is without merit.  In Fischer 
v. West, 11 Vet. App. 121 (1998), the United States Court 
Appeals for Veterans Claims (Court) rejected the same 
constitutional challenge raised by a veteran who served on 
active duty until February 1962, but who did not serve in the 
Republic of Vietnam.  The Court held that the veteran's 
service was not considered to be "during a period of war," 
and consequently, did not meet the basic eligibility 
requirements for nonservice-connected pension benefits under 
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  Fischer, 11 Vet. 
App. at 123.  

Further, the Court stated that there is a "strong presumption 
of constitutionality attending laws providing for 
governmental payment of monetary benefits."  Id.  It is well 
established that when such legislation is challenged under 
the equal protection component of the due process clause of 
the Fifth Amendment, the "rational basis" standard applies 
and unless the statute is "patently arbitrary and 
irrational," it will withstand constitutional scrutiny.  Id.  
The Court concluded that, in the interest of saving 
governmental resources, it is not "patently arbitrary and 
irrational" to treat wartime veterans differently than non-
wartime veterans for the purpose of awarding pension 
benefits, and to treat veterans who served in the Republic of 
Vietnam differently from those who served elsewhere for the 
purpose of defining wartime service.  Id., at 123-124.  


For these reasons, the Board finds that the veteran did not 
serve on active duty during a period of war and he did not 
serve in the Republic of Vietnam.  Consequently, the Board 
concludes that this veteran does not have active wartime 
military service for purposes of eligibility for VA 
disability pension benefits.  38 U.S.C.A. §§ 101, 1521; 38 
C.F.R. §§ 3.1, 3.2, 3.3.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).  Accordingly, 
the appeal is denied.


ORDER

Eligibility for VA nonservice-connected disability pension 
benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

